     Case 3:20-cv-04286-MCR-EMT Document 15 Filed 01/19/21 Page 1 of 2



                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


ERIC NORDQUIST,

      Plaintiff,

v.                                             CASE NO. 3:20cv4286/MCR/EMT

ESCAMBIA COUNTY SHERIFF’S
DEPARTMENT,

      Defendant.
                                     /

                                   ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 3, 2020. ECF No. 14. The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-04286-MCR-EMT Document 15 Filed 01/19/21 Page 2 of 2



                                                                         Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

14, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       3.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 19th day of January 2021.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv4286/MCR/EMT
